DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0000250, filed on Jan 02, 2018.
Information Disclosure Statement
The information disclosure statement filed July 02, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit in claims 7-10.
There are several units being claimed.  The structure provided by the specification for the term unit is a computer.  See Spec. Para. 56.  Below are the modifiers and functional language for each unit as well as an algorithm.   
Neither the modifier “probability density function computation” nor the functional language “configured to compute a probability density function … for an amplitude associated with a distance between a reflection point and a radar for each of 
Neither the modifier “headcount prediction” nor the functional language “configured to calculate likelihood values for the headcounts form measured radar-received signals by using the probability distribution functions and … predict a headcount … using the likelihood values” denote structure.  Algorithms for maximum likelihood values are well-known and commercially available in products such as Matlab®.
Neither the modifier “a first cluster determination” nor the functional language “determine a predetermined number of first clusters from the sample radar-received signals … including peak values” denote structure.  Algorithms for creating clusters are well-known and commercially available in products such as Matlab®.
Neither the modifier “function generation” nor the functional language “compute a probability density function for the amplitude associated with the distance between the reflection point and the radar for each of the first clusters” denotes structure.  Algorithms for creating a probability density function are well-known and commercially available in products such as Matlab®.
Neither the modifier “a second cluster determination” nor the functional language “determine second clusters from the measured radar-received signals …” denote structure.  Algorithms for creating clusters are well-known and commercially available in products such as Matlab®.
Neither the modifier “likelihood calculation” nor the functional language “calculate likelihood values by using the probability density functions … for the 
Neither the modifier “headcount determination” nor the functional language “determine a final headcount …” The headcount generation unit determines the number having the highest likelihood value from a group of predetermined values based on the probability density function that relates a number to headcount in order to determine the final count corresponding to the highest likelihood value.  See Spec. Para. 35-36.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the step Step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The method claim of claim 1 is directed to “computing a probability density function … for each of predetermined headcounts”, “computing a probability distribution function for an amplitude associated with a distance between a reflection point and a radar for each of the headcounts”, “calculating likelihood values …”, and “determining a final headcount … corresponding to a highest likelihood value from among the calculated likelihood values” which can be categorized as mathematical operations.  Alternately, the claimed subject matter could also be processes performed in the mind with the aid of a computer – and, although not as convenient, pencil and paper – because there are commercially available algorithms, e.g. Matlab®, for outputting probability density functions and calculating maximum likelihood estimation.  Claim 7 has similar limitations.  

Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
The specification states “according to the present invention, there is no need to set a threshold value, so that errors in measuring headcounts which may occur due to the setting of the threshold value can be prevented (Spec. Para. 12).”  
The additional limitations are “by using sample[d] radar-received signals” in claim 1 and claim 7.  Here, the radar is cited at a high level of generality thus the use of received radar data is simply treated as data retrieval and data manipulation/processing and therefore considered extra-solution activity.
None of the additional limitations provide a meaningful limit on the claimed invention.  The additional limitations are directed to data gathering and data processing which is an extra-solution activity.  
 The limitations of the dependent claims are directed to clustering, likelihood and probability density functions and therefore are inherently abstract.  
Although applicant considers the use of clustering as claimed an improvement over thresholding, a claim for a useful or beneficial abstract idea is still an abstract idea.  See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379–80 (Fed. Cir. 2015).
Step 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
As discussed above, the additional limitations are directed to extra-solution activity.  
In order to calculate a probability distribution functions, the data must be organized into groups via techniques such as histograms and clustering.  In statics and stochastic processes, the maximum likelihood estimation is used to estimate parameters of a probability distribution functions.  Thus, the ordered limitations as a whole do not amount to more than well-understood, routine and conventional.
The scope of claim 7 differs from claim 1 in that a computer/unit is claimed because claim 7 is a system claim whereas claim 1 is a corresponding method claim.  Using generic computer components to implement an abstract idea does not integrate the abstract idea into a practical application.  See, e.g., Alice, 573 U.S. at 223–24; see also
In fact, the only structure provided for in claim 7 is a computer/unit.  Whether one computer or several computers are used in processing data based on the claimed algorithms does not serve to distinguish the claimed subject matter from what is well-understood, routing and conventional.  
The specification does not offer any particulars regarding the computer/unit to distinguish said computer/unit from any general purpose computer.  
 The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.  
Again, the additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, and conventional” activity in the field.  As discussed supra, the steps of using clustering to form a density function to derive likelihood values is also conventional.  Thus, the additional limitations alone or in combination do not amount to an inventive concept.  
Dependent claims 2-6 and 8-10 either further define the abstract ideas recited in claim 1 or add limitations which recite abstract ideas similar to the ones addressed above.  Therefore, claims 2-21 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “computing a probability density function by using sample radar-received signals for each of predetermined headcounts ... computing a probability density function for an amplitude associated with a distance between a reflection point and a radar …” is confusing because it is not clear as to whether the recitation of the “probability density function” twice refers to the same or different probability density functions.  As such the metes and bounds of the claim cannot be fully ascertained, thus the claims are indefinite.  
Similarly, claim 7 is rejected for the same reasons.
The metes and bounds of claims 3 and 10 cannot be fully ascertained because a product/multiplication requires at least two variables/functions for which only a PDF is provided.  Therefore, the claim is indefinite.  The specification does not state what is being multiplied by the PDF, thus Examiner is unable to examine the claim.  
Dependent claims 2-6 and 8-10 are rejected for being dependent on a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being obvious over Fox (US 2009/0015460) in view of Bialer (US 2015/0282112).
As to claims 1 and 7, Fox teaches a method for counting people by using a  (Para. 152 “Wide area, All-weather, X-band Non-Coherent Radar”), the method comprising: 
computing a probability density function by using sample (Para. 179 “sampled”) radar-received signals for each of predetermined headcounts (Para. 174 “to detect the targets of interest (e.g., people). Two theoretically-based detection processing methods have been implemented and tested. The first method is to develop probability density functions (based on theoretical statistical models or empirical histograms) for the noise/clutter and the signal-plus-noise/clutter” see also Para. 234 “The system classifies target types based on model-derived and/or data-derived probability distributions as shown in FIG. 37. The various distributions for one person to a group of ten people, dogs, horses, and vehicles based on aspect ratio and size. By combining both distributions, each of the various groups can be distinguished from each other. Thus, while it might be difficult to distinguish a horse from a group of 8 to 10 people based on aspect ratio, a horse is clearly distinguishable from 8 to 10 people based on size.”), 
the computing comprising computing a probability density function for an amplitude associated with a distance between a reflection point and a radar for each of the headcounts (Para. 184 “Once a detection field has been generated and converted to target likelihood units, a threshold can be set to capture all peaks that have sufficiently large single-frame likelihoods to See also Para. 180 “A detectable target at a specified distance from the source must deliver at least that much energy.”); 
calculating likelihood values for the headcounts from measured radar-received signals by using the probability density functions (Id.  See also Para. 177 “Only the tracks that build up (likelihood) in excess of a second threshold become "detections" (hence the term "track-before-detect").”); and 
determining a final headcount for the measured radar-received signals as a headcount corresponding to a highest likelihood value from among the calculated likelihood values (Para. 248 “The results of the Salinas LWIR field tests indicated that all 44 of the walking human and groups of walking humans investigated could be detected, tracked and classified out to ranges of 1.8 km” Fig. 44).
In the same field of endeavor, Bialer teaches “The time resolution is inversely proportional to the signal bandwidth, hence it is typically desired to use the widest bandwidth available. The large bandwidth frequently imposes a large multipath delay spread relative to the transmitted signal duration. The best example is the Ultra-Wideband (UWB) technology which enables precise ranging due to its remarkable bandwidth (Para. 226).”
In view of Bialer it would have been obvious to use a UWB radar in order to generate radar signals having a larger bandwidth thereby improving resolution.  
As to claim 2 and 8, Fox in view of Bialer teaches the method for counting people by using a UWB radar according to claim 1, wherein the computing of the probability density functions comprises: determining a predetermined number of first clusters from the sample radar-received signals for each of the predetermined headcounts, the first clusters including peak values (Fox: Para. 184 “the peaks that exceed a threshold have contiguous neighbors that form clusters.”  Note: The strength (amplitude) of a signal inherently corresponds to range of target from radar.); and 
computing a probability density function for the amplitude associated with the distance between the reflection point and the radar for each of the first clusters (Fox: Para. 180 “A detectable target at a specified distance from the source must deliver at least that much energy.”  See also Para. 184 “The metric distance between the nearest contact and its expected location provides the basis for cumulative likelihood computation.”).
As to claims 4 and 9, Fox in view of Bialer teaches the method for counting people by using a UWB radar according to claim 2, wherein the calculating of the likelihood values comprises: determining second clusters from the measured radar-received signals (Fox: Para. 184 “the peaks that exceed a threshold have contiguous neighbors that form clusters. Clusters are usually assigned a single location that is passed to the tracker as a "contact." As consecutive frames are processed, the tracker assigns new contacts to existing tracks or initiates new tracks.”  See also Para. 223 “groups of pixels deemed to pertain to distinct targets are grouped and presented to the tracking algorithm”), the second clusters determined in a number tantamount to a number of the first clusters (Fox: Para. 234 “The various distributions for one person to a group of ten people”); and 
calculating likelihood values by using the probability density functions, the calculating comprising calculating likelihood values for the headcounts from a maximum peak value (Fox: Para. 184 “likelihoods to be considered as target candidates. In most situations, the peaks that exceed a threshold have contiguous neighbors that form clusters. Clusters are usually assigned a and a distance value between the reflection point and the radar (Fox: Para. 184 “The metric distance between the nearest contact and its expected location provides the basis for cumulative likelihood computation.”) corresponding to the maximum peak value in each of the second clusters (Para. 184 “the peaks that exceed a threshold have contiguous neighbors that form clusters.”).
Fox also teaches the additional limitation of claim 9: determine a final headcount for the measured radar-received signals as a headcount corresponding to a highest likelihood value from among the calculated likelihood values (Fox: Para. 248 “The results of the Salinas LWIR field tests indicated that all 44 of the walking human and groups of walking humans investigated could be detected, tracked and classified out to ranges of 1.8 km” Fig. 44).
As to claim 5, Fox in view of Bialer teaches the method for counting people by using a UWB radar according to claim 4, wherein the clusters are determined in order of largest magnitude of peak values of the radar-received signals (Para. 185 “These first-stage classification decisions are useful in supporting the prioritization of LWIR sensor cueing and LWIR sensor resource planning by greatly reducing the burden of looking at false targets that can be readily identified from radar-only returns (e.g. vehicles).”).
As to claim 6, Fox in view of Bialer teaches the method for counting people by using a UWB radar according to claim 1, wherein the computing of the probability density function for each of the headcounts comprises: computing the probability density function representing a log normal distribution (Fox: Para. 242 “log-likelihood ratio”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./            Examiner, Art Unit 3648         

/ERIN F HEARD/            Supervisory Patent Examiner, Art Unit 3648